I114th CONGRESS2d SessionH. R. 5702IN THE HOUSE OF REPRESENTATIVESJuly 8, 2016Mr. Takano (for himself and Mr. Langevin) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow the Secretary of Education to award Federal Pell Grants to students dually or concurrently enrolled at an eligible institution that is a public institution of higher education and a secondary school, and for other purposes. 
1.Short titleThis Act may be cited as the Promoting Readiness through Early Pell Act of 2016 or the PREP Act of 2016.  2.Federal Pell grants for students dually or concurrently enrolled at an eligible institution that is a public institution of higher education and a secondary school (a)Amount and determinations of Federal Pell grantsSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended— 
(1)in subsection (a), by inserting or is dually or concurrently enrolled at an eligible institution that is a public institution of higher education and a secondary school, after undergraduate,; and (2)in subsection (c)— 
(A)in paragraph (1), by inserting , or the period in which the student is dually or concurrently enrolled at an eligible institution that is a public institution of higher education and a secondary school, after at which the student is in attendance; and (B)in paragraph (4)— 
(i)by amending subparagraph (A) to read as follows:  (A)is— 
(i)carrying at least one-half the normal full-time work load for the course of study the student is pursuing, as determined by the institution of higher education; and (ii)enrolled or accepted for enrollment in a postbaccalaureate program that does not lead to a graduate degree and courses required by a State in order for the student to receive a professional certification or licensing credential that is required for employment as a teacher in an elementary school or secondary school in that State; or; 
(ii)by amending subparagraph (B) to read as follows:  (B)demonstrates evidence of a credible disruption or redirection in course of study necessitating additional time to complete— 
(i)a postsecondary degree; or (ii)a recognized postsecondary credential, as the term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102),; and 
(iii)in the undesignated matter at the end, by striking except that this paragraph and inserting except that subparagraph (A). (b)Student eligibilitySection 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended— 
(1)in subsection (a)(1), by inserting , except as provided in subsection (d)(2) after secondary school; and  (2)in subsection (d)— 
(A)by redesignating paragraph (2) as paragraph (3); and (B)by inserting after paragraph (1) the following new paragraph: 
 
(2)Student eligibility for Federal Pell GrantsIn order for a student who does not have a certificate of graduation from a school providing secondary education, or the recognized equivalent of such certificate, and who does not meet one of the requirements under paragraph (1), to be eligible for assistance under subpart 1 of part A of this title, the student shall be dually or concurrently enrolled at an eligible institution that is a public institution of higher education and a secondary school.. 3.Non-Federal funds for dual or concurrent enrollment programs (a)In generalSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7901 et seq.) is amended by adding at the end the following new section: 
 
8549D.Non-Federal funds for dual or concurrent enrollment programsAs a condition of receiving funds under this Act, with respect to a State educational agency or local educational agency offering a dual or concurrent enrollment program in partnership with an institution of higher education and in which a student is receiving a Federal Pell Grant under subpart 1 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.) to enroll in such institution as a participant in such program, such agency may not reduce the funds that, in the absence of such Federal Pell Grant, would otherwise be made available from State or local sources for such program.. (b)Technical amendmentThe table of contents of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 8549C the following new item: 
 
 
Sec. 8549D. Non-Federal funds for dual or concurrent enrollment programs.. 
4.Regulations 
(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall prescribe regulations requiring that a secondary school offering a dual or concurrent enrollment program shall— (1)consult with teachers and school administrators, including secondary school career and guidance counseling staff, to ensure that the enrollment of a student in such program is a component of a personalized learning plan for the student that is based on the academic and career goals of the student;  
(2)provide information to teachers, school administrators, faculty and staff of the post-secondary institution, students, and the families of such students regarding the standards of the post-secondary institution and the effect that enrollment in such program will have on the eligibility of a student for Federal financial aid; and (3)submit an annual report to the Secretary that includes the following: 
(A)The total number and percentage of students who enroll in and subsequently complete courses of study at a public institution of higher education through the dual or concurrent enrollment program. (B)The number of postsecondary credits earned by students while enrolled in the dual or concurrent enrollment program that may be applied toward a postsecondary degree or a recognized postsecondary credential. 
(C)The percentage of students who enroll in an institution of higher education after graduation from the secondary school. (D)The percentage of students who concurrently earn a secondary school diploma and an associate degree. 
(E)The percentage of students who concurrently earn a secondary school diploma and a recognized postsecondary credential.  (b)DefinitionsIn this section: 
(1)ESEA termsThe terms dual or concurrent enrollment program and secondary school have the meanings given those terms, respectively, in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(3)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). 